Citation Nr: 1729650	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13 24-869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).

In December 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the St. Petersburg. The transcript of the hearing has been associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

At his hearing in December 2016, the Veteran reported receiving treatment for his low back disability at the VA Medical Center (VAMC) in Puerto Rico in the 1980s. This is consistent with his previous report of VA treatment beginning in 1982. See VA Form 21-526 (Veteran's Application for Compensation and/or Pension) received in November 2003. These records must be obtained prior to any further adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Veteran has also reported service in the National Guard, and there may be relevant records available from the Branch Clinic at the Naval Air Station in Jacksonville, FL. See VA Forms 21-526 received in August 1998 and November 2003. VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such a search becomes futile. See 38 C.F.R. § 3.159(c)(2).

The record reflects the Veteran's in-service treatment for a back injury, but includes inconsistent statements as to whether he has manifested recurrent and/or persistent back pain since service. See, e.g., March 1982 separation examination (denying recurrent back pain, VA treatment record dated October 31, 2005 (reporting onset of low back pain in 1997, and March 2011 private treatment record (reporting continuous lower back pain that began acutely in 1982). The Board defers consideration of the adequacy of the April 2010 VA opinion and December 2016 private medical opinions - or the need for further opinion - pending the receipt of additional relevant records. See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder complete all hardcopy and electronic records from the Puerto Rico VAMC since August 1982, and current VA treatment records since July 2012.

2. Obtain all records associated with the Veteran's service in the Puerto Rico National Guard.

3. Obtain all available records with the Naval Air Station in Jacksonville, FL since August 1982.

4.  Thereafter, after consideration of whether additional development is warranted, readjudicate the claim. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

